Citation Nr: 1823972	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-28 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to non-service-connected pension.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1973 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by a Department of Veterans Affairs Regional Office (RO).

In September 2016, the Board remanded this case.

The Board notes that a May 2017 rating decision granted entitlement to non-service-connected pension.  However, a review of that rating decision shows that income and expense information had not been provided by the Veteran and the RO was unable to determine basic entitlement to benefits.  Thereafter, a May 2017 supplemental statement of the case noted that medical entitlement had been established but that the claim was denied on the basis that income and expense information had not been received.  Therefore, as the RO has not granted the benefit sought on appeal this issue is still currently before the Board.  

In a September 2018 statement, the Veteran asserted entitlement to service connection for hearing loss, right knee disability, low back disability, radiculopathy and an acquired psychiatric disorder.  The Veteran is advised that, as of March 24, 2015, a claim must be submitted on an application form prescribed by the Secretary.  See 38 C.F.R. § 3.1(p) (2017); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  The Board refers this matter to the RO for any further development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, this case was remanded in September 2016 and the AOJ was instructed to request the Veteran complete and return VA Form 21-4142, Authorization and Consent to Release Information.  In an October 2016 letter, the AOJ requested the Veteran complete and return VA Form 21-4142.  The Veteran was additionally requested to complete and return VA Form 21-0516-1, Improved Pension Eligibility Verification Report, statements and any other treatment records in his possession.  Another request to complete and return VA Form 21-4142 was sent to the Veteran in November 2016.  A review of the October and November 2016 AOJ letters show they were sent to the Veteran's residential address.

In this regard, the Board notes a January 2017 record that shows the Veteran currently incarcerated in a prison facility.  The record further shows that VA examinations had been cancelled when the VA medical center became aware of the Veteran's incarceration.  The RO thereafter requested that VA examinations be conducted at the prison facility in order to comply with the duty to assist.  However, the RO did not send new request letters to the Veteran at his prison facility address.  Consequently, the presumption of regularity that would ordinarily attach to VA's action in mailing the development letters has been rebutted and the Board is unable to conclude that the Veteran ever received those communications. 

Accordingly, another remand is necessary to comply with the September 2016 remand directive and to request the Veteran complete and return VA Form 21-4142.  Additionally, the duty to assist requires another remand to request the Veteran complete and return VA Form 21-0516-1, the missing element in his non-service-connected pension benefit claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and confirm his current mailing address, which is currently as reflected on the February 2018 Form 21-4138.  If a different address is identified, update VA's records to indicate the current information.  All efforts to confirm the Veteran's current address must be documented in the record.

2.  After determining the current address, send the Veteran a letter requesting him to complete and return VA Forms 21-4142, Authorization and Consent to Release Information, and 21-0516-1, Improved Pension Eligibility Verification Report.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

